Fourth Court of Appeals
                                San Antonio, Texas
                                     February 24, 2020

                                   No. 04-19-00209-CV

SCHERTZ BANCSHARES CORPORATION, Individually and d/b/a Schertz Bank & Trust,
     Schertz Bank & Trust, and Mustang Valley Estates Homeowners Association,
                                    Appellants

                                             v.

 Scott BURRIS, Ashley Burris, Wayne Burris, Lee Burris, Kenneth David, Cece Davis, Amy
Wilson, Mike Wilson, Daryl Green, Cathy Green, Jeffery Griggs, Cliff Jackson, Mamie Jackson,
 William Merrill, Tonya Spells, Quinton Perry, Angie Perry, Kenneth Shields, Tamara Shields,
                      Cathy Hight, Clinton Siples, and Michelle Siples,
                                         Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-1512-CV
                          Honorable William Old, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The court has considered the appellees’ motion for en banc reconsideration, and the
motion is hereby DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court